Rivera, J. (dissenting).
The majority concludes that the possible reincarceration of defendant as a result of a violation of the conditions of postrelease supervision is “not a ‘core component[ ]’ of the sentence imposed on the defendant by the judge to fulfill the bargain struck by the parties” (majority op at 33 [citation omitted]), and therefore the trial court is under no obligation to notify defendant of such possible reincarceration. I believe the potential extent of imprisonment under the agreed-upon plea is central to the sentence, and I respectfully dissent.
It is well established that a “trial court has the constitutional duty to ensure that a defendant, before pleading guilty, has a full understanding of what the plea connotes and its consequences” (People v Ford, 86 NY2d 397, 402-403 [1995], citing People v Harris, 61 NY2d 9, 19 [1983]). Indeed, “ ‘due process requires that the record must be clear that the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant’ ” (People v Catu, 4 NY3d 242, 245 [2005], quoting Ford, 86 NY2d at 403).
A prison sentence encompasses both incarceration and post-release supervision (see Catu, 4 NY3d at 244; L 1998, ch 1 [Jenna’s Law]). Given the obvious implication and common understanding of the term “postrelease,” in order for a defendant to appreciate, in the constitutional sense, the nature of the components of the sentence, the defendant should be advised *34that there is a potential for reincarceration. Certainly how much time a defendant will spend in prison, with the attendant loss of freedom, is exactly the type of information essential to defendant’s “ ‘voluntary and intelligent choice among the alternative courses of action open to the defendant’ ” (see Catu, 4 NY3d at 245, quoting Ford, 86 NY2d at 403).
The constitutional duty to ensure that a defendant has a full understanding of what his or her plea connotes is of particular importance, given the central role of the plea bargaining process in criminal courts. It is an undeniable reality of our current criminal justice system that the majority of defendants will be sentenced in accordance with a negotiated plea (see e.g. Missouri v Frye, 566 US —, —, 132 S Ct 1399,1407 [2012] [“Ninety-seven percent of federal convictions and ninety-four percent of state convictions are the result of guilty pleas”], citing Department of Justice, Bureau of Justice Statistics, Sourcebook of Criminal Justice Statistics Online, Table 5.22.2009, available at http://www.albany.edu/sourcebook/pdf/t5222009.pdf; Department of Justice, Bureau of Justice Statistics, Felony Sentences in State Courts, 2006—Statistical Tables, available at http:// bjs.ojp.usdoj.gov/content/pub/pdf/fssc06st.pdf). As a result, the plea bargaining process is critical to the administration of justice (see Frye, 566 US at —, 132 S Ct at 1407 [“In today’s criminal justice system . . . the negotiation of a plea bargain, rather than the unfolding of a trial, is almost always the critical point for a defendant”]). Within our plea-based system of justice, defendants are overwhelmingly concerned with “whether he [or she] will be imprisoned and for how long” (People v Gravino, 14 NY3d 546, 559 [2010]).
Defendant, now a second violent felony offender, was subject to mandatory incarceration (see Penal Law § 70.04) with a five-year mandatory period of postrelease supervision (see Jenna’s Law). In order to fully understand the consequences of his plea, and thus waive his right to trial, defendant should have been informed that he may be incarcerated more time than suggested by that part of the sentence mandating postrelease supervision (see Catu, 4 NY3d at 245, quoting Ford, 86 NY2d at 403; see also People v Harnett, 16 NY3d 200, 209 [2011, Ciparick, J., dissenting] [“(A) defendant cannot be said to knowingly and voluntarily forgo his right to trial if he does not know the full extent of confinement that might result from his conviction”]).
This Court held in Catu that in order to meet its constitutional duty a trial court “must advise a defendant of the direct *35consequences of the plea” (Catu, 4 NY3d at 244, quoting Ford, 86 NY2d at 402-403). As we stated in People v Harnett (16 NY3d at 205), the “direct consequences of a plea” “are essentially the core components of a defendant’s sentence,” which include a term of imprisonment and a term of postrelease supervision. Here, the majority concludes that the consequences of a violation of postrelease supervision are merely collateral, as they are peculiar to the defendant, and outside the control of the court. Thus, the trial court’s duty ends once the defendant is informed that he or she will be confined for a period of time, then placed under postrelease supervision. I disagree because I believe that the extent of imprisonment is of singular importance to a defendant’s understanding of the plea, and thus is not merely collateral, but a core component of sentencing.
A trial court is not obligated to explore every possible consequence of a plea with a defendant, and there is no specific or required language for allocating a defendant (see Catu, 4 NY3d at 245). However, a trial court complies with constitutional requirements when it ensures that a defendant understands that there is a possibility of future incarceration even after he or she has been released to postrelease supervision.
I believe that defendant should be informed that the statutory allocation between incarceration and postrelease supervision may change in a direction adverse to defendant. I respectfully dissent.
Chief Judge Lippman and Judges Graffeo, Smith and Pigott concur with Judge Read; Judge Rivera dissents in an opinion.
Order affirmed.